Title: From Thomas Jefferson to Wilson Cary Nicholas, 11 April 1803
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Th: Jefferson to W. C. Nicholas.
            Apr. 11. 1803.
          
          I wrote you a letter from Gordon’s on the 31st. of March, which having been on a particular subject, I am anxious to know that it has got safely to your hands. be so good as by return of post to say you have recieved it whenever you shall have recieved it.—nothing interesting from France. affectionate salutations.
        